Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Hearthstone SN Health Center,
(CCN: 45-5771),
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-152
Decision No. CR3256
Date: June 5, 2014
DECISION

I grant summary judgment in favor of the Centers for Medicare & Medicaid
Services (CMS) and sustain CMS’s determination to impose a per-instance civil
money penalty of $3500 against Petitioner, Hearthstone SN Health Center.
I. Background
Petitioner is a skilled nursing facility participating in the Medicare program. It
requested a hearing to challenge the civil money penalty that I cite in the opening
paragraph of this decision. CMS filed 18 proposed exhibits that are identified as
CMS Ex. 1— CMS Ex. 18. Petitioner filed eight proposed exhibits that are
identified as P. Ex. 1 — P. Ex. 8. CMS and Petitioner filed pre-hearing briefs.

Then, CMS moved for summary judgment and Petitioner opposed the motion.

I receive the parties’ exhibits into the record.
II. Issue, Findings of Fact and Conclusions of Law
A. Issues

The issues are whether the undisputed material facts establish that Petitioner failed
to comply substantially with the requirements of 42 C.F.R. § 483.75(m)(2) and
whether a per-instance civil money penalty of $3500 is a reasonable remedy.

B. Findings of Fact and Conclusions of Law
The regulation that is at issue requires a skilled nursing facility to:

train all employees in emergency procedures when

they begin to work in the facility, periodically review
the procedures with existing staff, and carry out
unannounced staff drills using those procedures.

42 C.F.R. § 483.75(m)(2). Although not stated explicitly in the regulation it is
evident that the regulation requires that whatever training and drills utilized by a
facility to indoctrinate staff in emergency procedures be efficacious. In other
words, it is not enough for a facility just to conduct training classes in emergency
procedures but it must ensure that the staff understands those procedures and that
the staff be able to execute them in an effective manner. Expecting anything less
from a facility would frustrate the intent of the regulation, which is to assure that
facility residents are protected to the maximum extent possible in emergencies.

The undisputed material facts establish that Petitioner failed to carry out the
regulatory intent in providing care to one of its residents, an individual who is
identified as Resident # 14. Petitioner’s staff was not trained effectively to be able
to remove the resident from her room in the event of an emergency demanding
evacuation.

The resident was massively obese, weighing 392 pounds. CMS Ex. 9 at 29. She
had extreme physical limitations due to her obesity and to other medical problems.
Id. at 28. She was unable to get out of bed or even to sit in a chair. Jd. at 22.
Petitioner assigned a special bariatric bed to Resident # 14 in order to
accommodate her bulk. The bed was 38 inches wide and it was fitted with a
mattress that was 48 inches wide. CMS Ex. 12 at 20. That made the bed/mattress
combination five inches wider than the doorway to the resident’s room, which was
43 inches wide. Jd.

It is obvious that special methods would be needed to remove Resident # 14 from
her room in the event of an emergency that demanded evacuation. She was
effectively immobile and helpless due to her massive size and her various medical
conditions. The staff could not simply roll the resident’s bed out of the room with
her lying in it because the bed and mattress were wider than the room’s doorway.
These circumstances mandated that the facility develop techniques to deal with the
resident’s unique circumstances and importantly, assure that the staff knew what
these techniques were and be able to implement them in an emergency situation.

The facts offered by CMS are that Petitioner’s staff — at least, those who were
responsible for Resident # 14’s care — had no idea what they were supposed to do
in the event of an emergency that demanded that the resident be evacuated. Ata
survey of the facility conducted on July 17, 2013, surveyors interviewed six
members of Petitioner’s staff and asked them how they would evacuate the
resident in the event of an emergency. The staff members gave widely different
answers:

e Certified nursing assistant (CNA) Bertha Ortego said that it would take
three people to remove the resident from her room and that removal would
require the use of special equipment known as a Hoyer Lift. CMS Ex. 12 at
1. Ms. Ortego stated additionally that she had no training as to how to
evacuate residents who were in bariatric beds in the event of an emergency.
Id.

e CNA Brenda Rice said that during an emergency evacuation she would pull
the release on the bariatric bed, causing the mattress to collapse to the floor.
Then, she stated, two people would pull the resident out of her room with
the resident lying on the mattress. CMS Ex. 12 at 1.

e Assistant Director of Nursing Ashley Williamson, R.N., averred that the
resident’s bariatric bed could be broken down in an emergency in order to
enable the resident to be removed from her room. CMS Ex. 12 at 1.

e Incontrast, Shelly Erhardt, R.N., asserted that the resident’s bed could not
be broken down. CMS Ex. 12 at 1. She said that she would use a Hoyer
Lift and remove the resident from her room during an emergency with the
assistance of one other person. Jd. Nurse Erhardt stated that she had
received no training on use of the bariatric bed. Id.

e CNA Carolina Trejo asserted that there was a lever on the resident’s
bariatric bed that could be pushed and that would cause the bed to “go in,”
thereby enabling the staff to roll the bed through the resident’s room’s
doorway in the event of an emergency. CMS Ex. 12 at 1.
e Janet Goldman-Hayat, an employee of Petitioner’s activities department,
averred that extenders on the resident’s mattress could be removed in the
event of an emergency and that extenders on the resident’s bed could be
pushed in, thereby making the bed sufficiently narrow so that it could be
rolled out of the resident’s room’s doorway. CMS Ex. 12 at 2.

The gross disparities in staff’s understanding of what to do for Resident # 14 in the
event of an emergency permit only one inference. Staff had no idea what to do
because they had not been trained to deal with the special circumstances
surrounding the resident. They were unprepared to deal with the unique problems
presented by Resident # 14. Thus, Resident # 14 was left unprotected and that
constituted a violation of the regulation.

Petitioner contends that there are disputed issues of material fact that preclude
summary judgment. However, and as I shall discuss, although Petitioner
challenges some of the facts offered by CMS it hasn’t challenged the core facts
that establish that Petitioner’s staff was unprepared to deal with Resident # 14 and
the special problems that this resident posed.

Petitioner asserts that it had a plan that was designed to deal with emergencies.
Petitioner’s Response to Respondent’s Motion for Summary Judgment (Response)
at 11. This document, entitled “Disaster Planning Manual” contains specific
instructions for dealing with bedridden residents, according to Petitioner. Id.; P.
Exs. 1-2. But, the fact that Petitioner had a plan for dealing with emergencies is
meaningless if the staff doesn’t understand what that plan says. And, it is
especially meaningless if the staff is unable to articulate how it would be
implemented in the case of a resident like Resident # 14, who suffered from
specific disabilities that made standard evacuation methods impossible in her case.

Resident # 14 was not just a disabled resident. She was an individual who
manifested unique problems that called for the staff to develop a unique approach
to dealing with her in the event of an emergency. It should have been apparent to
Petitioner and its staff that, given the resident’s enormous weight and her utter
helplessness, normal evacuation methods simply would not work for this resident
in the event of an emergency.

Petitioner argues that it did not specifically train its staff in the evacuation of a
resident in a bariatric bed because facility doorways were too narrow to
accommodate a bed that is so wide. Response at 12. That is obvious. That made
it imperative that Petitioner train its staff effectively to utilize an alternative to
attempting to roll a bariatric bed through too-narrow doorways. That is clearly
something that Petitioner failed to do, as is evident from the absence of any
facility plan to deal with Resident # 14 and her specific needs.
Petitioner contends that it trained its staff in a removal technique that it calls the
“Blanket Drag.” Response at 13. This technique involves placing a disabled
resident to be evacuated on a blanket and dragging the resident through a doorway
and out of the room. Jd. None of the six staff members interviewed by surveyors
on July 17, 2013 cited the “Blanket Drag” technique as a way of removing
Resident # 14 from her room. One of them, CNA Brenda Rice, thought that the
resident could be removed from her room by dragging her out while she lay on the
bed’s mattress. That is not the “Blanket Drag” technique and not a workable
functional equivalent inasmuch as the mattress utilized by the resident is five
inches wider than her room’s door.

Petitioner suggests that the surveyors’ interview questions to the staff were
misleading because they focused on how the staff would deal with Resident # 14
instead of on their general training to handle emergencies. Response at 14. But,
the training that the staff would utilize to evacuate Resident # 14 was precisely
what the surveyors wanted to know about given the resident’s unique problems
and circumstances. Indeed, the surveyors would have been remiss if they had kept
their questions limited to the general issue of emergency training and had not
questioned staff about the specific issues presented by Resident # 14.

Petitioner offers the testimony of only one of the six staff members that the
surveyors interviewed. That is the testimony of Ashley Williamson, R.N. P. Ex.
6. She contends that a surveyor told her, and that she witnessed other staff
members being told by the surveyor, that the “Blanket Drag” was not an
acceptable technique for removing a resident from her room in the event of an
emergency. According to Ms. Williamson:

I remember staff initially telling the surveyor that the
resident in the bariatric bed would be moved by
blanket drag. The surveyor would tell the staff
member that blanket drag was not an option. The staff
member would then pick another option.

P. Ex. 6 at 2.

Ms. Williamson’s testimony raises credibility issues about the surveyors’ reports
of what the other staff members said. I would rule that there is no basis for
summary judgment in this case if it were necessary for me to resolve these issues.

That is not the case, however. That is so because even if all of the staff members
told the surveyors that they had been trained to use the “Blanket Drag” to remove
disabled residents from their rooms in emergencies, none of them, including Ms.
Williamson, offered any explanation as to how that technique would be used for
Resident # 14 in light of her special needs.

How does one move a 392-pound individual who is helpless to the point of not
being able to sit without assistance from her bed to a blanket placed on the floor?
How many staff members would be needed to accomplish that task? Was there
sufficient space in the resident’s room to be able to maneuver the resident from her
bed to the floor? How many staff members would be needed to drag a 392-pound
individual from her room? What special precautions would be needed to protect
the resident from injury — given her bulk and her helplessness — while dragging
her? How would the resident be transported once she was out of her room? How
much time would be allotted to accomplishing all of this in an emergency and
would the staff be able to do what was necessary for Resident # 14 quickly
enough? What plans did Petitioner write to deal with Resident # 14’s specific
problems? What specific training did Petitioner give to its staff vis a vis Resident
# 14?

Answering these questions is vital given the resident’s special needs. Having a
general plan in place to remove disabled residents via the “Blanket Drag” is
meaningless for a resident like Resident # 14 unless that plan is adapted for her
special needs and unless the staff is well-versed in implementing those
adaptations. And, yet, Petitioner offered nothing at all to show that it and its staff
had considered any of the critical questions posed above much less did it offer any
facts showing that the staff had been trained to address the special needs of
Resident # 14. Thus, I find no dispute of fact as to the inadequacy of Petitioner’s
plans to deal with Resident # 14 and her special needs even if I accept as true
every word of Ms. Williamson’s declaration.

The surveyors cited Petitioner’s noncompliance with the requirements of 42
C.F.R. § 483.75(m)(2) as being at the immediate jeopardy level of noncompliance.
The level of Petitioner’s noncompliance is not an issue that I may address in this
decision: CMS’s determination to impose a per-instance as opposed to a per-diem
civil money penalty precludes consideration of whether the noncompliance on
which the penalty is based is at the immediate jeopardy level. 42 C.F.R.

§ 488.408(d)(1)(iv), (e)(1)(iv).

However, the amount of the penalty, as opposed to the level of noncompliance, is
potentially an issue in every case in which a per-instance civil money penalty is
imposed. But, Petitioner did not challenge the penalty amount here. It did not
argue that the penalty amount of $3500 is unreasonable even if it is found to be
noncompliant with regulatory requirements. For that reason I sustain the civil
money penalty without considering the factors that underlie the determination of
penalty amount.

/s/
Steven T. Kessel
Administrative Law Judge

